Exhibit 10.3

 

FORM OF LOCK-UP AGREEMENT

 

________, 2018

 

Roth Capital Partners, LLC,

as placement agent in the Offering (as defined below)

 

Re:Offering by Inpixon, a Nevada corporation (the “Company”)

 

Ladies and Gentlemen:

 

Pursuant to the placement agency agreement, dated on or about the date hereof
(the “Placement Agency Agreement”), between the Company and Roth Capital
Partners, LLC (the “Placement Agent”) as placement agent, the undersigned
irrevocably agrees with the Company that, from the date hereof until one hundred
eighty (180) days following the closing date of the Company’s offering of
registered securities pursuant to an effective registration statement on Form
S-3 (File No. 333-204159) (the “Offering”) (such period, the “Restriction
Period”), for which Offering the Placement Agent is acting as placement agent of
the Company, the undersigned will not offer, sell, contract to sell,
hypothecate, pledge or otherwise dispose of (or enter into any transaction which
is designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any Affiliate (as defined in the
Placement Agency Agreement) of the undersigned or any person in privity with the
undersigned or any Affiliate of the undersigned), directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), with respect to, any shares of
common stock of the Company or securities convertible, exchangeable or
exercisable into, shares of common stock of the Company beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”). Beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act. In order to enforce this covenant, the Company shall impose irrevocable
stop-transfer instructions preventing the transfer agent of the Company from
effecting any actions in violation of this letter agreement. The Placement Agent
may consent to an early release from the Restriction Period if, in its sole and
absolute discretion, the market for the Securities would not be adversely
impacted by sales and in cases of financial emergency.

 

The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Placement Agent to place
the Offering and that the Placement Agent shall be a third party beneficiary of
this letter agreement and the Company shall be entitled to specific performance
of the undersigned’s obligations hereunder. The undersigned hereby represents
that the undersigned has the power and authority to execute, deliver and perform
this letter agreement, that the undersigned has received adequate consideration
therefor and that the undersigned will indirectly benefit from the closing of
the transactions contemplated by the Offering.

 

 

 

 

This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Placement Agent and the
undersigned. This letter agreement shall be construed and enforced in accordance
with the laws of the State of New York without regard to the principles of
conflict of laws. The undersigned hereby irrevocably submits to the exclusive
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in
Manhattan, for the purposes of any suit, action or proceeding arising out of or
relating to this letter agreement, and hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that (i) it is not personally
subject to the jurisdiction of such court, (ii) the suit, action or proceeding
is brought in an inconvenient forum, or (iii) the venue of the suit, action or
proceeding is improper. The undersigned hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by receiving a copy thereof sent to the Company at the address in
effect for notices to it under the Placement Agency Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. The undersigned hereby waives any right to a trial by jury. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The undersigned agrees and understands that this
letter agreement does not intend to create any relationship between the
undersigned and the Placement Agent and that no issuance or sale of the
Securities is created or intended by virtue of this letter agreement.

 

By its signature below, the transfer agent of the Company hereby acknowledges
and agrees that, reflecting this letter agreement, it has placed an irrevocable
stop transfer instruction on all Securities beneficially owned by the
undersigned until the end of the Restriction Period. This letter agreement shall
be binding on successors and assigns of the undersigned with respect to the
Securities and any such successor or assign shall enter into a similar agreement
for the benefit of the Placement Agent.

 

*** SIGNATURE PAGE FOLLOWS***

 

 2 

 

 

This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

    Signature           Print Name           Position in Company, if any  

 

Address for Notice:                           Number of shares of Common Stock  

 

 

 



Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

 

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.

 

INPIXON         By:        Name:     Title:    

 

 

3



 

 

 

 

 

